JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00184-CR

                              LOUCHIS HARRIS, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 351st District Court of Harris County. (Tr. Ct. No. 1337123).

       This case is an appeal from the final judgment signed by the trial court on February
26, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 22, 2013.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.